Even if it was error for the court not to have charged the jury on criminal trespass in the third degree as a lesser included offense of burglary in the second degree or burglary in the third degree, as requested by counsel, the error was harmless under the circumstances, since the jury was instructed as to criminal trespass in the second degree and rejected that lesser included offense (see, People v Richette, 33 NY2d 42).
We have reviewed defendant’s remaining contentions and find them to be without merit. Lazer, J. P., O’Connor, Weinstein and Brown, JJ., concur.